SEAL CONFIGURATION FOR ELECTROCHEMICAL CELL
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 2, 2020 and February 4, 2021 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The parameters of WG2, Wp, and St recited in claims 2-3 render the claims indefinite, since they are not defined by the claims and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US20070298310 A1) in view of Yoshida et al. (US 20090087713 A1, hereafter Yoshida), and as evidenced by Hasbrouck et al. (US 3326722 A, hereafter Hasbrouck).
Regarding claim 1, Kato teaches (see Fig. 1, 5-9, for example) an electrochemical cell (at least: title, abstract), comprising:
a pair of bipolar plates (20, 20a, 20b) and a membrane electrode assembly (MEA 30) between the pair of bipolar plates, wherein the membrane electrode assembly comprises an anode compartment (referring to 32a, 35, Figs. 1, 5), a cathode compartment (referring to 32b, 34, Figs. 1, 5), and a proton exchange membrane (31) disposed therebetween; and
Kato further teaches a gasket (23, 13a, or 13b) located between the proton exchange membrane and a bipolar plate of the pair of bipolar plates (See, e.g., Figs. 1 and 5-9), wherein the gasket comprises a sealing surface having at least one deformable protrusion (See, e.g., Figs. 6-7: the gasket 23 has a sealing surface having a deformable protrusion 23a).
Kato is silent as to “plastically” as claimed. However, Kao discloses that the material of the gasket is not particularly limited to a rubber material ([0053]). In this regard, Yoshida (see at least Fig. 1) discloses a substantially similar electrochemical cell equipped with a gasket (6 in, at least Fig. 1, Yoshida) made of Teflon, silicone rubber, or the like, wherein the gasket retains sufficient strength to withstand heat pressing and has gas barrier properties sufficient to prevent leakage of the fuel and oxidant gases to the outside ([0071], Yoshida). Clearly, the materials of the gaskets of Yoshida and Kato are functional equivalents. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed Teflon of Yoshida as an alternative to the rubber material of Kato, for the benefit of providing the gasket with a sufficient strength to withstand heat pressing and a sufficient strong barrier property to prevent leakage of the gases ([0071], Yoshida). Substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06). Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. As a result, Kato modified by Yoshida teaches the gasket may be made of Teflon, which is well known to exhibit plastic deformation rather than elasticity, as evidenced by Hasbrouck (See at least: column 2, lines 54-57). 
Regarding claims 2-3, Kato as modified teaches all the structural limitations of the electrochemical cell of claim 1, as provided above. Kato further teaches the parameters of WG2, Wp and St as claimed and at least the Wp of the gasket can be varied (see, at least, gasket in Fig. 5-9) by a predetermined compression load ([0043]) for the benefit of reducing air permeability and enhancing sealing (at least [0055]-[0058], Kato). Therefore, Wp is a result-effective variable. As a result, it would have been obvious ([0059], [0062], Kato) that one of ordinary skill in the art, before the effective filing date of the instant invention, would have modified/optimized Wp by conducting routine experimentation such that the claimed ratios are obtained in order to achieve a desired permeability and sealing (at least [0055]-[0058], Kato).
In the alternative, changes in size or proportion (ratios herein) do not patentably distinguish the instant invention in the absence of evidence that the claimed proportions are significant, MPEP § 2144.04(IV)(A-B). Upon review of the entire initial disclosure, there does not appear to be any criticalities to the claimed ratios.
Absent persuasive evidence showing that a particular configuration (in this case, with ratios as claimed) is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B). The change in form or shape/size (reflected by ratios as claimed), without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 4, Kato as modified teaches the electrochemical cell of claim 1, and the instantly claimed “compression of the at least one protrusion creates about one of the cathode or the anode compartment” represents a recitation with respect to a manner in which the at least one protrusion is intended to be employed. However, it has been held that a recitation with respect to a manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Notwithstanding this, Kato as modified does teach “compression of the at least one protrusion creates a seal about one of the cathode compartment or the anode compartment” (See, e.g., Fig. 7).
Regarding claims 5-7, Kato in view of Yoshida teaches the electrochemical cell of claim 1, but is silent to a reinforcement layer as claimed. However, Yoshida discloses a reinforcement film (4 in, e.g., Fig. 1) located on each side/surface of electrolyte membrane (at least [0011] and Fig. 1, for example) of a fuel cell is used to prevent the mechanical strength of the electrolyte membrane from decreasing (at least [0013], [0023]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed the teachings of Yoshida to further modify the electrochemical cell of Kato such that a reinforcement film (reading on “a reinforcement layer” as claimed) is disposed on each side, or “along a side of the proton exchange membrane that is opposite to the side along which the gasket is disposed” (claim 5), or on anode side (reading on “located in the anode compartment” of claim 6) of the proton exchange membrane, in order to prevent the mechanical strength of the electrolyte membrane from decreasing (at least [0013], [0023], Yoshida). Furthermore, the length of the reinforcement layer can be greater than the length of the gasket (claim 7), as evidenced by Fig. 1 (Yoshida), for example (referring to the reinforcement film 4 and gasket 6).
Regarding claims 8-10, Kato as modified teaches the electrochemical cell of claim 1, and the electrochemical cell further comprises a second seal and a third seal, and the first seal in enclosed within the second seal (See the annotated Fig. 5 below).

    PNG
    media_image1.png
    720
    1280
    media_image1.png
    Greyscale


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727